Citation Nr: 0934065	
Decision Date: 09/11/09    Archive Date: 09/17/09	

DOCKET NO.  06-19 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability. 

2.  Entitlement to service connection for a chronic left knee 
disability. 

3.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  
His medals and badges include the Air Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in Honolulu, Hawaii, that denied entitlement to the 
benefits sought.  No other issue is in appellate status at 
this time.  


FINDINGS OF FACT

1.  Any current right knee disability is not related to the 
Veteran's active service.  

2.  Any current left knee disability is not related to the 
Veteran's military service.  

3.  Any current bilateral shin splints are not shown to be 
attributable to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic right 
knee disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  

2.  The criteria for service connection for a chronic left 
knee disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  

3.  The criteria for service connection for bilateral shin 
splints are not met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2009).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), a VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that, upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits of this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Review of the record reveals there has been essential 
compliance with the mandates of the VCAA throughout the 
course of the appeal.  By letter dated in April 2005, the 
Veteran was informed how he could help VA obtain evidence and 
how VA would help substantiate his claim.  He was told what 
the evidence had to show to support his claim.  By letter 
dated in March 2006, he was informed how VA determined an 
effective date once the benefit has been granted and how VA 
determines that disability rating.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

With regard to the duty to assist the Veteran, the Board 
notes that the Veteran's service treatment records and other 
medical records are in the claims file.  The Veteran was 
accorded an examination with regard to the disabilities at 
issue by VA in August 2007.

In view of the foregoing, the Board finds VA has satisfied 
its duties to inform and assist the Veteran with regard to 
his claim.  Further development and further expanding of VA's 
resources are not warranted at this time.  The Board notes 
that in a January 2008 communication, the Veteran stated he 
had no other information or evidence to give to VA to 
substantiate his claim.  He asked that the claim be decided 
as soon as possible.  

Pertinent Laws and Regulations with Regard to Service 
Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to undercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  





Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
1 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).  

The service treatment records reveal the Veteran was seen on 
one occasion in July 1967 and again in August 1967 for a 
complaint of bilateral knee pain.  However, there were no 
objective findings.  

In a report of medical history made in conjunction with 
flight physical examination in May 1968, reference was made 
to his having or having had swollen or painful joints.  
Notation was made of "joints-running during basics."  
Notation was made by the physician at the present time that 
this was not disabling.  The clinical evaluation at that time 
revealed normal lower extremities.  

At the time of separation examination in July 1970, the 
Veteran stated that he was in good health.  He did not refer 
to any pertinent abnormality.  Clinical evaluation revealed 
normal lower extremities.  

Of record are reports of treatment and evaluation of the 
Veteran at a private hospital in May 1992.  It was stated he 
had had an injury about a month and a half ago while at work 
and had been seen in an orthopedic clinic where hemarthrosis 
was noted, aspirated, and protected with knee brace.  The 
Veteran underwent arthroscopic exploration for a bucket-
handle tear of the right medial meniscus.

The evidence also includes a December 2005 statement from 
Clyde I. Otsuka, M.D.  He stated that he had reviewed the 
Veteran's "service and medical records.  In my medical 
opinion, [the Veteran] right knee injury is probably related 
to an injury during his military service.  He continues to 
have effects of the injury to this date."  An April 2006 
statement from the physician is also of record.  

The Veteran was accorded a joints examination by VA in August 
2007.  The examiner stated that he reviewed the service 
medical records in detail.  Reference was made to the 
outpatient visits in July and August 1967 for complaints 
regarding knee pain.  The Veteran reported to the examiner 
that he never did much running prior to being in the service.  
He recalled that while in service he ran up steep hills and 
often had to run on sandy hills and in the deep sand.  The 
Veteran further reported that about 20 years prior to the 
current examination date, a time the examiner noted was "long 
after his discharge from the service," the Veteran was 
walking fast and his knee gave way and he tore his right 
anterior cruciate ligament.  He had had two surgeries on the 
knee since that time.  The Veteran then described his current 
difficulties with the knees.  Following examination, the 
physician stated that the Veteran "has very little 
documentation of specific injuries during his service.  Also 
by history it seems like he really injured his knee when he 
fell and ruptured his ACL.  At this point I believe it is 
less than likely as not that his current trouble with his 
right knee is related to the injury sustained while he was in 
the service and I do not believe that the left knee is a 
result of injury sustained while he was in the service."  

In February 2008 the VA physician who conducted the August 
2007 examination stated that he was providing rationale for 
his opinion that the Veteran's current knee problems were 
"less than as likely as not" related to his military service.  
The physician stated that as documented previously, the 
Veteran had two visits to a physician while in service and 
both visits resulted in no objective findings.  He added that 
"only many years after his military discharge that he 
sustained a significant injury to the knee-a rupture of the 
ACL requiring surgical reconstruction.  In my opinion his 
current problems relate to that injury and not to anything 
that happened while he was in the military.  I thought that I 
had made that clear in my previous dictation, but hopefully 
this will clear up any questions."

The Board has considered the Veteran's contentions regarding 
causation between his military service and his current 
problems with his knees.  The Veteran is certainly competent 
to testify as to symptoms such as pain which are nonmedical 
in nature.  However, he is not competent to render a medical 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

However, the Board finds that a lay person such as the 
Veteran is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as opining that 
current knee difficulties are related to his inservice 
complaints, which at the time were not found to be indicative 
of a diagnosable entity.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in Footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  This is not 
a case in which the Veteran and his representative's lay 
beliefs alone can serve to establish any association between 
any current claimed disability and his military service many 
years earlier.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Veteran has submitted statements from a private 
physician.  In one communication dated in December 2005, that 
physician stated that he had reviewed the Veteran's service 
and medical records and it was his opinion that the Veteran's 
"right knee injury is probably related to an injury during 
his military service."  However, the physician did not refer 
to the private medical records in the claims file.  These 
include private hospital records in May 1992 indicating that 
the Veteran had recently sustained an injury to his right 
knee several weeks before the hospitalization and this 
required an arthroscopic procedure of the right knee.  There 
is no reference in the treatment and evaluation records of 
any problems with the knee going back before the time of the 
injury several weeks earlier in 1992.  

The undersigned notes the gap of time between the Veteran's 
service and the first medical evidence of a diagnosis of a 
chronic knee disability is in itself significant and weighs 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered in service 
connection claims and weighs against the claim).  

The most probative evidence of record is the report of 
examination by a VA physician.  He indicated that he had 
reviewed the entire evidence of record and it was his opinion 
that any current problems with the Veteran's knees were not 
related to his military service.  In a February 2008 
addendum, the physician reiterated his opinion that the 
Veteran's current difficulties with his knees were not 
related to anything that happened while he was in the 
military.  The physician noted that the Veteran had two 
visits on sick call while in service for complaints of the 
knees, but no findings were made at the time of either 
evaluation.  The physician further noted that it was not 
until many years after service discharge that the Veteran 
sustained a significant injury to the knee and this 
eventually required surgical reconstruction.  The physician 
opined that the Veteran's current difficulties with the knees 
were related to the injury sustained in 1992 and not to 
anything that happened while in service many years earlier.  
The Board agrees with this assessment.  Again, as noted 
above, a lengthy period of time without the presence of 
treatment evaluation for any kind of knee difficulty is 
evidence that there has not been a continuity of 
symptomatology and weighs heavily against the claim.  See 
Maxson v. Gober, 203 F.3d 1330 (Fed. Cir. 2000).  It does not 
appear the private physician was aware of the knee difficulty 
the Veteran sustained in 1992 and the Board therefore places 
less probative value on his opinion than on that of the VA 
physician who stated in August 2007 that he had reviewed the 
claims file "in its entirety."  

The Board notes with regard to the shin splints, there is no 
mention of bilateral shin splints in the VA or private 
treatment records.  Further, there is no competent medical 
evidence of record diagnosing bilateral shin splints and 
there is no opinion of record relating any current shin 
splints to the Veteran's military service.  

With regard to a left knee disability, the gist of the 
Veteran's contentions is that he has developed a left knee 
disability secondary to his right knee disability.  However, 

as service connection is not in order for a right knee 
disability, it follows that service connection is not in 
order for a left knee disability on a secondary basis.  The 
Board notes, as discussed above, any difficulty involving 
either knee is not shown by the persuasive evidence of record 
to be related to the Veteran's military service many years 
ago.  


ORDER

Service connection for a chronic right knee disability is 
denied.

Service connection for chronic left knee disability is 
denied.

Service connection for bilateral shin splints is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


